             IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION


MARION A. HENLEY,


        Petitioner-Appellant,
                                           Case No.: CV 118-080

             V.                            (Formerly CR 116-077)
                                           Appeal No.: 18-13104-B
UNITED STATES OF AMERICA,

        Respondent-Appellee.




                                   ORDER




     The Court entered an Order (Doc. 12) on February 1, 2019,

adopting as the Order of the Court the mandate of the United States

Court of Appeals for the Eleventh Circuit (Doc. 11) dated January

31, 2019.    On February 1, 2019, the Eleventh Circuit also mailed

a "Corrected Letter" to Petitioner instructing him to pay to this

Court's Clerk "the docketing and filing fees" or his appeal would

be dismissed.       (Doc. 13-1.)   The Eleventh Circuit's directive to

Petitioner        indicates    Petitioner's      Appeal     remains    open.

Accordingly, the Court's February 1, 2019 Order was entered in

error, and the Court hereby VACATES that Order (Doc. 12) pursuant

to Federal Rule of Civil Procedure 60.


     ORDER ENTERED at Augusta, Georgia, this                day
                                                            \   of February,

2019.




                                                    ;,   CHIEF JUDGE
                                    UNITED/STATES DISTRICT COURT
                                         3RN DISTRICT OF GEORGIA
